Citation Nr: 0616862	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  95-28 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the right great toe, currently assigned a 10 
percent evaluation.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently assigned a 10 
percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to June 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not ready for appellate review.  Recent evidence 
suggests but does not confirm that the veteran has 
degenerative disc disease or intervertebral disc syndrome of 
the cervical spine.  VA treatment records in June 2005 
indicate that the veteran intended to obtain a magnetic 
resonance imaging (MRI) examination of the his cervical spine 
from a private medical care provider.  Recent evidence also 
indicates that the veteran was scheduled for an arthroplasty 
on his right great toe in January 2005 but does not confirm 
that the veteran underwent surgery.  From this evidence, it 
appears that the veteran's service-connected disabilities may 
have worsened since he last underwent a VA examination in 
March 1996, more than ten years ago.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, VA should attempt to obtain records of any 
recent surgery on the veteran's right great toe and any 
recent magnetic resonance imaging (MRI) examination of the 
veteran's cervical spine and obtain any recent records of VA 
medical treatment.  Finally, the record indicates that the 
veteran is participating in a 


VA vocational rehabilitation program.  The veteran's VA 
vocational rehabilitation file should be obtained and 
associated with his VA claims file.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ask the veteran whether he underwent 
surgery on his right great toe in January 
2005 or thereafter and whether he 
underwent magnetic resonance imaging 
(MRI) examination of his cervical spine 
(neck) in June 2005 or thereafter.  
Request that the veteran provide the 
names and addresses of the medical care 
providers for any surgery and MRI and 
provide releases for records of the 
medical treatment.  Thereafter, obtain 
any such medical records identified by 
the veteran.  Associate all records and 
responses with the claims file.

2.  Obtain VA records of treatment of the 
veteran for his cervical spine and right 
great toe disabilities from June 2005 to 
the present.  Associate all records and 
responses with the claims file.

3.  Obtain the veteran's vocational 
rehabilitation and counseling file and 
associate it with the claims file.

4.  Provide a VA spine examination to the 
veteran to assist in evaluating the 
severity of his service-connected 
cervical spine disability.

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report 


that the claims folder has been reviewed.  
All relevant inquiries on the examination 
worksheet must be completed.

5.  Provide a VA feet examination to the 
veteran to assist in evaluating the 
severity of his service-connected 
degenerative arthritis of the right great 
toe.

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  All 
relevant inquiries on the examination 
worksheet must be completed.

6.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  Note that if 
the veteran has intervertebral disk 
syndrome of the cervical spine, the SSOC 
should include rating criteria in effect 
both prior to September 2002 and 
thereafter for that disability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


